DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to beverage system, classified in A47J31/545.
II. Claim 20, drawn to beverage method, classified in A23F5/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand as the process does not require the use of the processor that receives sensor data, controls operation of the pump and/or heater, and adjust an operational parameter based on the sensor data, as required by the apparatus.  Here, the process steps of receiving sensor data, controlling operation of a least one of the pump or heater, and adjusting an operational parameter of the pump or heater can be practiced by hand.  For instance, a user can practice the claimed process using a hand held temperature sensor/probe to receive temperature data and use such information to control (via a dial or other manually actuated device) the pump or heater (for example, by turning on/off the pump or changing a temperature setting of the heater).Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
 (c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nicholas Grennan on 05/24/2021 a provisional election was made without traverse to prosecute the invention of the beverage system, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor” in claims 1-19 and "computing device” in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “computing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”” coupled with functional language “…configured to receive at least one of a maintenance required alert or a descale alert…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “computing” modifies “device” functionally, rather than structurally, and therefore conveys only function and not any known structure for performing the claimed function.
Claim limitation “processor” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “processor” coupled with functional language “…control operation of at least one of the pump or the heater…adjust at least one operational parameter of at least one of the )  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Computing Device:	Figure 1 shows computing device 116, where paragraph 0026 discloses that the “computing device 116 may be implemented as any suitable computing device and/or controller. The computing device 116 may include at least one display 118 (e.g., a touchscreen display), at least one processor 120, memory 122, and/or at least one storage device, as well as other components, equipment, and/or devices commonly included in a computing device, some or all of which may be communicatively coupled at any given time. The processor 120 may be implemented as any suitable processor, such as a 
Processor: Figure 1 shows processor 106, which is operatively/communicatively coupled to pump 110, heater 112, and sensor(s) 114, while paragraph 0024 discloses that processor 106 “may be implemented as any suitable processor, such as a microprocessor, a general-purpose processor, and/or a field-programmable gate array (FPGA),” “may be configured to run various software applications or computer code stored (e.g., maintained) in a non-transitory computer-readable medium (e.g., memory 108 and/or the at least one storage device) and configured to execute various instructions or operations, as disclosed,” or “may be implemented as special purpose computers or special purpose processors configured (e.g., programmed) to execute instructions for performing any or all of the operations disclosed throughout.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 4, the recitation of “the at least one sensor comprises a temperature sensor and a pressure sensor” renders the claim indefinite as the broadest reasonable interpretation of “at least one sensor” includes a single sensor.  Here, it is unclear if the temperature sensor and the pressure sensor being claimed are integrated into a single sensor or if the “at least one sensor” comprises “at least two sensors” including the temperature sensor and pressure sensor.  Based on the specification, it seems that the intention is that there are two separate sensors.  If this is correct, the examiner recommends amending the claim language to recite “wherein the at least one 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 9, 11, 12, and 19 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Wheeler (U.S. Publication 2014/0272025).
Regarding claim 1, Wheeler teaches a system, comprising: a beverage machine, comprising (para. 0001; “The invention relates generally to the field of beverage preparation, and more particularly, the invention relates to a brewing apparatus for hot beverages”) (See Figures 1-3 showing brewing device 100): 

    PNG
    media_image1.png
    836
    542
    media_image1.png
    Greyscale

a pump (4) configured to pump fluid comprising at least one of gas or liquid (para. 0018; “a pump 4 that receives a liquid, typically water, from a source 2…delivers the water through a "first" conduit 6 at a controlled rate into exposure to a heater 8, and subsequently to a dispensing outlet 10…”); 
a heater (8) configured to heat the fluid (para. 0018; 
at least one sensor (thermal sensor 22, flow rate sensor 37) implemented downstream of the pump and the heater (as shown in Figure 1), the at least one sensor configured to sense at least one of a pressure, a flow rate (para. 0075; “measure a liquid flow rate”), a steam quality, or a temperature of the heated fluid (para. 0018; 22 “senses the temperature of the water exiting the heater”) and to output sensor data including information of the at least one of the pressure, the flow rate, the steam quality, or the temperature of the heated fluid (para. 0018; logic circuitry 20 of controller 18 determines “whether the detected temperature differs from the user-designated temperature”) (Further, Figure 1 shows communication lies 65 coupling the pump 4, heater 8, thermal sensor 22, and flow rate sensor 37 to controller 18, where paragraph 0063 disclosing connections 65 providing communication between the aforementioned components); and 
a processor (controller 18 including logic circuitry 20) communicatively coupled to the heater (8), the pump (4), and the at least one sensor (22, 37) (Figure 1 and as detailed above) (para. 0061 discloses the controller “includes or is operably coupled with one or more non-transitory memory devices 36, such as a solid state memory device with ROM, RAM, EEPROM, or another memory format, a magnetic memory media and reader, an optical memory media and reader, etc., configured to store user-designated parameter settings, pre-set default settings, or `learned` settings corresponding to a particular measured result. The controller, 

    PNG
    media_image2.png
    713
    627
    media_image2.png
    Greyscale

the processor configured to (Fig. 4): 
receive the sensor data (para. 0018; 22 senses the temperature of the water exiting the heater and logic circuitry 20 determines whether the detected temperature differs from the user-designated temperature) (See also steps 48 and 50) (See also paragraph 0065; logic circuitry is configured “to receive from the control interface a first signal indicating a temperature setting selected by the user, and to store the selected temperature setting in the memory. The logic circuitry is also configured to receive from the thermal sensing device a signal indicating a detected thermal condition of a liquid.”); 
control operation of at least one of the pump (para. 0018; “If a difference is detected, the controller sends a signal to the pump to either accelerate or decelerate the pump operating rate and the flow rate of the water through the heater, until the water temperature attains the designated temperature.”) or the heater (para. 0037; heater 8 is “in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in response to a control signal received from the controller. For example, altering an operation condition can include changing from an idle, non-heating operation condition to an active, heating operating condition (or vice versa), changing from a first heating level to a second higher or lower heating level (e.g., to either increase or decrease the level of heat output), changing from an active heating mode to a maintenance heating mode to maintain a fluid temperature at a then-present level (or vice versa), or other variations as would be recognized by an See also steps 44 and 46); and 
based on the sensor data, adjust at least one operational parameter of at least one of the pump or the heater (para. 0018; “If a difference is detected, the controller sends a signal to the pump to either accelerate or decelerate the pump operating rate and the flow rate of the water through the heater, until the water temperature attains the designated temperature.”).  
Regarding claim 3, Wheeler, as applied to claim 1, teaches each claimed limitation and further teaches wherein the beverage machine is a coffee maker, wherein the heated fluid comprises heated water (as detailed above in claim 1. See also paragraph 0019, using heated water to brew coffee).
Regarding claim 5, Wheeler, as applied to claim 1, teaches each claimed limitation and further teaches wherein the processor is further configured to control operation of the pump and the heater and to adjust operational parameters of the pump and the heater based on the sensor data (as detailed in claim 1 above).
Regarding claim 6, Wheeler, as applied to claim 1, teaches each claimed limitation and further teaches wherein the at least one sensor comprises a temperature sensor (thermal sensor 22), wherein the sensor data includes information of the temperature of the heated fluid (para. 0049; “to detect a temperature of the liquid closely following exposure to the heat source of the heater”), wherein the processor is further configured to calculate a temperature trend based on the information of the temperature of the heated fluid and previous information of the temperature of the heated fluid paragraph 0065 and 0068; logic circuitry is configured “to receive from the control interface a first signal indicating a temperature setting selected by the user, and to store the selected temperature setting in the memory. The logic circuitry is also configured to receive from the thermal sensing device a signal indicating a detected thermal condition of a liquid. The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.” Such amounts to a temperature feedback loop) (Here, the storing of the user selected temperature setting corresponds to the claimed “previous information of the temperature” while the comparing signals to determine a difference between the user selected temperature and the actual temperature is considered to correspond to the claimed “calculate a temperature trend.”).  
Regarding claim 8, Wheeler, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to (via data from sensor 22 and user input via 16): determine that the temperature trend is below a maximum safety threshold and above a setpoint threshold; decrease a heater setpoint (para. 0037; “heater 8 is typically coupled in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in response to a control signal received from the controller. For example, altering an operation condition can include changing from an idle, non-heating operation condition to an active, heating operating condition (or vice versa), changing from a first heating para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the heater reaches the user-designated temperature as measured by the thermal sensor and determined by the logic circuitry, the controller can be configured to either maintain the pump rate at the adjusted, slower pump rate, to resume the prior `pre-adjustment` pump rate, or to adjust to some predetermined (e.g., default) pump rate.”).  See MPEP 2114.
Regarding claim 9, Wheeler, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to (via data from sensor 22 and user input via 16): determine that the temperature trend is below a para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the heater reaches the user-designated temperature as measured by the thermal sensor and determined by the logic circuitry, the controller can be configured to either maintain the pump rate at the adjusted, slower pump rate, to resume the prior `pre-adjustment` pump rate, or to adjust to some predetermined (e.g., default) pump rate.”).  See MPEP 2114.
Regarding claim 11, Wheeler, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to (via data from sensor 22 and user input via 16): determine that the temperature trend is above a minimum threshold and below a setpoint threshold; increase a heater setpoint (para. 0037; “heater 8 is typically coupled in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in Figure 1 shows display 28 operatively coupled to controller 18 while para. 0053 discloses “the display device 28 is operably configured to receive and to viewably display any of the one or more operational parameters that are either measured by a sensor, adjustable by the user, or pre-programmed into the memory 36 of the brewing device by the manufacturer.” Here, controller 18/processor 20 is structurally capable of outputting various alerts to the display 28, no additional structure of the processor is required by the claim in order to possess the functionality of outputting a descale required alert.); and decrease a pump flow rate (para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to 
Regarding claim 12, Wheeler, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to (via data from sensor 22 and user input via 16): determine that the temperature trend is above a minimum threshold and above a setpoint threshold; and decrease a pump flow rate (para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the 
Regarding claim 19, Wheeler, as applied to claim 1, teaches each claimed limitation and further teaches wherein the beverage machine further comprises a display (display 28) (paragraph 0052, discloses that display 28 being an LED display or an LCD display), wherein the display is configured to display at least one of: a maintenance required alert or a descale required alert (para. 0053, “the display device 28 is operably configured to receive and to viewably display any of the one or more operational parameters that are either measured by a sensor, adjustable by the user, or pre-programmed into the memory 36 of the brewing device by the manufacturer.”) (Here, the LED/LCD display of Wheeler is structurally capable of displaying a wide variety of information including maintenance required alert or a descale required alert.  That is, no further structure is required by the claim in order for the display to possess the claimed functionality. See MPEP 2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Mulder (U.S. Publication 2010/0101427).
Regarding claim 2, Wheeler, as applied to claim 1, teaches each claimed limitation except for the heated fluid comprising steam, wherein the beverage machine is configured to combine the steam with milk to form froth, wherein the beverage machine is at least one of an espresso machine or a cappuccino machine.  

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) for the heated fluid comprising steam, wherein the beverage machine is configured to combine the steam with milk to form froth (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”), wherein the beverage machine is at least one of an espresso machine or a cappuccino machine (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Mulder, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Hoog et al. (U.S. Publication 2017/0224152), hereinafter Hoog.
Regarding claim 4, Wheeler, as applied in claim 1, teaches each claimed limitation and further teaches the at least one sensor comprising a temperature sensor, wherein the sensor data includes information of the temperature of the heated fluid (as detailed in claim 1 above). Wheeler does not teach a pressure sensor or the sensor data including information of the pressure of the fluid.

    PNG
    media_image4.png
    745
    546
    media_image4.png
    Greyscale

Hoog teaches that it is known in the art of beverage machines (para. 0001) (Figure 3, heater 126 temperature sensor 128-para. 0028) to use a pressure sensor (136) and for sensor data to include information of the pressure of the fluid (para. 0038; pressure sensor 136 may be “placed anywhere along the main supply line” or “anywhere along the inlet line” and is coupled to controller 160 in order “to monitor the pressure of the water”).
para. 0038, using feedback from pressure sensor 136), which would be beneficial in controlling the rate at which heated liquid is introduced to the beverage ingredients (for example, the ingredients in retainer or basket 12 of Wheeler).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Mulder (U.S. Publication 2010/0101427) and in further view of Long et al. (U.S. Publication 2006/0124628), hereinafter Long.
	Regarding claim 7, Wheeler, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to: determine that the temperature trend is above a maximum safety threshold (feedback control detailed in claim 6 above), but is silent on aborting a froth function and activating an over temperature safety relay.  

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) using the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Mulder further teaches determining that a temperature trend (waveform illustrated in Figures 3A-3C, where WT is the sensed water temperature) is above a threshold (set point temperature TLW) and aborting a frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the temperature is above the threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Mulder, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).


    PNG
    media_image5.png
    595
    809
    media_image5.png
    Greyscale

	Long teaches that it is known in the art of controlling temperature in beverage machines (para. 0004) for a processor (processor 47 coupled to heater 19 and temperature sensor 27) to be configured to activate an over temperature safety relay (50) (para. 0047; “processor 47 will determine from sensor 27 that temperature is above normal operation and will deactivate heater. In the event of any component failure which would result in excess temperature of heater 19, boil dry safety switch 50 will interrupt AC power to heater controller 40 thereby deactivating heater 19 until temperature restores to normal.”).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Mulder, with Long by adding to the processor functionality of controlling the heater of Wheeler, with the teachings of Long, to provide a means for deactivating the heater such that excessive temperature is prevented.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Mulder (U.S. Publication 2010/0101427) and in further view of Garcia et al. (U.S. Publication 20011/0005398), hereinafter Garcia.
Regarding claim 10, Wheeler, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to: determine that the temperature trend is below a minimum threshold (feedback control detailed in claim 6 above), but is silent on aborting a froth function and outputting a maintenance required alert.  

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches that it is known in the art of beverage machines (para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) using the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Mulder further teaches determining that a temperature trend (waveform illustrated in Figures 3A-3C, where TW and WT is the sensed temperature) is below a threshold (target value TV; Abstract) and aborting a frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the temperature is below the threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Mulder, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
The combination of Wheeler and Mulder teaches each claimed limitation except for outputting a maintenance required alert.  

    PNG
    media_image6.png
    823
    584
    media_image6.png
    Greyscale

	Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) for a processor (96; para. 0053) to be configured to output a maintenance required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user.”).
para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Mulder, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Garcia et al. (U.S. Publication 20011/0005398), hereinafter Garcia.
	Note: the following is an alternative rejection
Regarding claim 11, Wheeler, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to (via data from sensor 22 and user input via 16): determine that the temperature trend is above a minimum threshold and below a setpoint threshold; increase a heater setpoint (para. 0037; “heater 8 is typically coupled in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in response to a control signal received from the controller. For example, altering an para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the heater reaches the user-designated temperature as measured by the thermal sensor and determined by the logic circuitry, the controller can be configured to either maintain the pump rate at the adjusted, slower pump rate, to resume the prior `pre-adjustment` pump rate, or to adjust to some predetermined (e.g., default) pump rate.”).  See MPEP 2114.
Wheeler does not explicitly disclose outputting a descale required alert.

    PNG
    media_image6.png
    823
    584
    media_image6.png
    Greyscale

	Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) for a processor (96; para. 0053) to be configured to output a descale required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user” and “user 
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Claims 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Zamlinksy et al. (U.S. Publication 2014/0341552), hereinafter Zamlinksy.
Regarding claim 13, Wheeler, as applied to claim 1, teaches each claimed limitation, except for wherein the at least one sensor comprises a pressure sensor, wherein the sensor data includes information of the pressure of the heated fluid, wherein the processor is further configured to calculate a pressure trend based on the 
	Zamlinksy teaches that it is known in the art of improving thermal and flow control in beverage machines (para. 0004) (figures 4) (para. 0019; “…system including a pump, with an inlet and an outlet, the inlet in fluid communication with a fluid supply, a thermoblock comprising a fluid inlet in fluid communication with the outlet of the pump, a fluid outlet, and a plurality of serpentine fluid passages between the inlet and the outlet, a thermal source, a pressure sensor in fluid communication with the outlet of the pump, a control unit in electrical communication with the pressure sensor and the pump for controlling the pressure at the outlet of the pump, and a thermal source in thermal communication with the thermoblock to change the temperature of the fluid as is passes through the thermoblock…”) to use a pressure sensor (para. 0043, pressure sensor or transducer), wherein the sensor data includes information of the pressure of the fluid (implied), wherein a controller (PID controller-para. 0043) is configured to calculate a pressure trend based on the information of the pressure of the fluid and previous information of the pressure of the fluid (para. 0043; “Because the output of the pump is affected by multiple variables including, but not limited to, inlet pressure, fluid temperature, pump temperature, and input voltage, in some embodiments the controller can employ feedback control. When the pump has been initialized 420, the controller can also initialize a feedback loop 425. The loop 425 can include, for example, a pressure measurement 430 using a pressure transducer, for example, or other suitable method. In some embodiments, a Metallux ME662 piezoresistive ceramic pressure sensor, or other suitable pressure transducer, can be used. The controller can then 
	The advantage of combining the teachings of Zamlinksy is that in doing so would provide control over the pump such that pressure and temperature profiles are accurately controlled during brewing (para. 0016), which would be beneficial in the system of Wheeler in order to provide feedback control of the pump.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Zamlinsky, by adding to the processor functionality over the pump of Wheeler, with the teachings of Zamlinsky, to provide control over the pump such that pressure and temperature profiles are accurately controlled during brewing (para. 0016), which would be beneficial in the system of Wheeler in order to provide feedback control of the pump.
Regarding claim 15, the primary combination, as applied to claim 13, teaches each claimed limitation.
Zamlinksy teaches, as detailed above, the processor (controller) configured to: determine that the pressure trend is below a maximum safety threshold (feedback control); and decrease a pump flow rate (controlling flow rate/pressure).  Note: the broadest reasonable interpretation of the claim language does not require decreasing the flow rate when, or in response to, the pressure being below a threshold.
Regarding claim 17, the primary combination, as applied to claim 13, teaches each claimed limitation.
Zamlinksy teaches, as detailed above, the processor (controller) configured to: determine that the pressure trend is above a minimum threshold (feedback control); and increase a pump flow rate (controlling flow rate/pressure).  Note: the broadest reasonable interpretation of the claim language does not require increasing the flow rate when, or in response to, the pressure being above a threshold.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Zamlinksy et al. (U.S. Publication 2014/0341552), hereinafter Zamlinksy, and in further view of Mulder (U.S. Publication 2010/0101427) and Garcia et al. (U.S. Publication 20011/0005398), hereinafter Garcia.
Regarding claim 14, the primary combination, as applied to claim 13, teaches each claimed limitation and further teaches wherein the processor is further configured to: determine that the pressure trend is above a maximum safety threshold (feedback control detailed in claim 13 above).
The primary combination is silent on aborting a froth function and outputting a maintenance required alert.  Note: the broadest reasonable interpretation of the claim language does not require the aborting and outputting steps to occur when, or in response to, the pressure being above a threshold.

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches that it is known in the art of beverage machines (para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) using the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Mulder further teaches aborting a frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the pressure is above a threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
The combination, above, teaches each claimed limitation except for outputting a maintenance required alert.  

    PNG
    media_image6.png
    823
    584
    media_image6.png
    Greyscale

Title; Figure 1) for a processor (96; para. 0053) to be configured to output a maintenance required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user.”).
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Zamlinsky and Mulder, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Regarding claim 16, the primary combination, as applied to claim 13, teaches each claimed limitation and further teaches wherein the processor is further configured to: determine that the pressure trend is below a minimum threshold (feedback control detailed in claim 13 above).


    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches that it is known in the art of beverage machines (para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) using the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the pressure is above a threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Zamlinsky, with Mulder, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
The combination, above, teaches each claimed limitation except for outputting a maintenance required alert.  

    PNG
    media_image6.png
    823
    584
    media_image6.png
    Greyscale

	Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) for a processor (96; para. 0053) to be configured to output a maintenance required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user.”).
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Zamlinsky and Mulder, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Garcia et al. (U.S. Publication 20011/0005398), hereinafter Garcia.
Regarding claim 18, Wheeler teaches, as applied in claim 1, each claimed limitation except for a computing device communicatively coupled to the beverage machine, the computing device configured to receive at least one of: a maintenance required alert or a descale required alert.  

    PNG
    media_image6.png
    823
    584
    media_image6.png
    Greyscale

Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) to use a computing device (96; para. 0053 “may be any suitable analog or digital circuit and may include, for example, a microcontroller, a microprocessor, any other suitable processing device for executing instructions stored on a computer-readable medium, or a field programmable gate array (FPGA) or programmable system-on-chip (PSoC). The control circuit 96 may be solid state and/or be made from solid state components.”) (display 62) communicatively coupled to the beverage machine (Fig. 15), the computing device configured to receive at least one of: a maintenance required alert or a descale required alert to be configured to output a descale required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. 
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Garcia by adding to the beverage machine of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761